Order entered May 29, 2019




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-19-00506-CV

                          IN THE INTEREST OF C.V.L., A CHILD

                       On Appeal from the 304th Judicial District Court
                                    Dallas County, Texas
                           Trial Court Cause No. JC-17-01086-W

                                             ORDER
       The reporter’s record in this accelerated appeal was due May 9, 2019. When it was not

filed, we notified court reporter Martha Grant by postcard dated May 10, 2019 that it was past

due and directed her to file the reporter’s record within ten days. On May 20, 2019, Ms. Grant

notified the Court that a substitute court reporter, Kristin McDowell, sat for her on this case.

       We order court reporter Kristin McDowell to file, WITHIN TEN DAYS OF THE

DATE OF THIS ORDER, the reporter’s record in this appeal. See TEX. R. APP. P. 35.1(b).

       We DIRECT the Clerk to send copies of this order to the Honorable Andrea Martin

Lane, Presiding Judge, 304th Judicial District Court; Martha Grant, official court reporter, 304th

Judicial District Court; court reporter Kristin McDowell, P.O. Box 530473, Grand Prairie, TX

75053 (Kris10mcdowell@sbcglobal.net); and counsel for all parties.

                                                        /s/   KEN MOLBERG
                                                              JUSTICE